Citation Nr: 0821217	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  03-14 220	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for thrombophlebitis and 
varicose veins of the left lower extremity, currently rated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Jeffery J. Bunten, Attorney at 
Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
August 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The case was thereafter transferred to 
the St. Louis, Missouri RO.  

The Board denied the appellant's claim in a decision dated in 
February 2004.  He thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Mandate dated in December 2006, the Court 
granted a joint motion by the veteran and VA to vacate the 
Board's decision and remand for development and 
readjudication in accordance with the joint motion.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the joint motion, the parties agreed that the veteran was 
not properly informed as required by the VCAA.  The Board 
will therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with this claim.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  The veteran should be asked 
to submit any pertinent information or 
evidence that he may have in his 
possession.

2.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
veteran and his representative of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
veteran's claim for an increased rating; 
(2) that VA will seek to provide; and (3) 
that the veteran is expected to provide 
in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The notice to the veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the veteran must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, which provide for a 
range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
See Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The veteran should be told of 
the criteria for rating varicose veins 
and thrombophlebitis.

The notification must inform the claimant 
that, to substantiate his claim for an 
increased rating, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the his employment 
and daily life should be submitted.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vasquez-
Flores, supra.  

3.  Because the veteran's last related 
medical examination was conducted in 
March 2002, and because, in adjudicating 
this increased rating claim, 
consideration must be given to whether a 
staged rating is warranted, he should be 
scheduled for another examination in 
order to establish the current degree of 
disability of any thrombophlebitis and 
varicose veins of the left lower 
extremity.  See Hart v. Mansfield, 21 
Vet. App 505 (2007).  All indicated tests 
should be conducted and those reports 
should be incorporated into the 
examination and associated with the 
claims file.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  In its readjudication, the AOJ 
must specifically address the veteran's 
contention that a separate rating is 
warranted for thrombophlebitis, and 
whether or not referral for 
extraschedular consideration is 
warranted.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

